Case: 21-40929         Document: 00516577088           Page: 1      Date Filed: 12/13/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                      No. 21-40929                  December 13, 2022
                                    Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                                    Plaintiff—Appellee,

                                            versus

   Jose Rafael Vasquez,

                                                                Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 5:20-CR-1932-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Jose Rafael Vasquez was convicted by a jury of smuggling goods from
   the United States into Mexico, in violation of 18 U.S.C. § 554. He was then
   sentenced to 63 months of imprisonment. On appeal, Vasquez argues that
   the district court erred in admitting evidence of his prior lawful firearm
   transactions.



          *
              This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 21-40929      Document: 00516577088          Page: 2    Date Filed: 12/13/2022




                                    No. 21-40929


          We review a district court’s evidentiary rulings for an abuse of
   discretion although this standard is “heightened” when evidence is admitted
   pursuant to Federal Rule of Evidence 404(b). United States v. Ramos-
   Rodriguez, 809 F.3d 817, 821 (5th Cir. 2016). “Evidence of any other crime,
   wrong, or act is not admissible to prove a person’s character in order to show
   that on a particular occasion the person acted in accordance with the
   character.” Fed. R. Evid. 404(b)(1). However, other act “evidence may
   be admissible for another purpose, such as proving motive, opportunity,
   intent, preparation, plan, knowledge, identity, absence of mistake, or lack of
   accident.” Fed. R. Evid. 404(b)(2). In determining whether evidence is
   admissible under Rule 404(b), we consider whether the evidence is relevant
   to an issue other than the defendant’s character and whether the evidence
   possesses probative value that is not substantially outweighed by its
   prejudicial effect. United States v. Jones, 930 F.3d 366, 373 (5th Cir. 2019).
          Vasquez argues that his prior lawful firearm transactions were not
   relevant to his smuggling offense. Evidence is relevant if it has “‘any
   tendency to make a fact more or less probable than it would be without the
   evidence’” and “‘the fact is of consequence in determining the action.’”
   United States v. Kinchen, 729 F.3d 466, 472 (5th Cir. 2013) (quoting Fed. R.
   Evid. 401). To sustain a conviction under § 554(a) the Government must
   demonstrate that the defendant knew he was dealing with firearms and
   ammunition intended for export and that the exportation was illegal. See
   United States v. Lugo-Lopez, 833 F.3d 453, 457 (5th Cir. 2016). Despite
   Vasquez’s assertions to the contrary, this evidence was relevant to
   demonstrating that he knowingly possessed the firearms and ammunition
   hidden in his vehicle because the Government was proceeding under a
   constructive possession theory. United States v. Williams, 620 F.3d 483, 489
   (5th Cir. 2010). Accordingly, the district court did not abuse its discretion in




                                          2
Case: 21-40929       Document: 00516577088           Page: 3     Date Filed: 12/13/2022




                                      No. 21-40929


   determining that Vasquez’s firearm transactions were relevant to proving his
   knowledge and intent. See Jones, 930 F.3d at 373.
          Vasquez argues that any probative value from the admission of
   evidence regarding his firearm transactions was outweighed by its prejudicial
   effect. To determine whether probative value of evidence is outweighed by
   its prejudicial effect, we consider “(1) the government’s need for the
   extrinsic evidence, (2) the similarity between the extrinsic and charged
   offenses, (3) the amount of time separating the two offenses, and (4) the
   court’s limiting instructions.” Kinchen, 729 F.3d at 473. “In addition, we
   consider the overall prejudicial effect of the extrinsic evidence.” United
   States v. Juarez, 866 F.3d 622, 627 (5th Cir. 2017).
          While Vasquez’s prior firearm transactions are not similar to his
   smuggling charge, the Government’s need to introduce this evidence was
   high because “[p]rior act evidence is often a necessity in constructive
   possession cases.” See Williams, 620 F.3d at 492. Moreover, the firearm
   transactions were not too remote in time but occurred within three years of
   his being charged with smuggling. Additionally, any risk of prejudicial effect
   was mitigated by the district court giving a limiting instruction. See United
   States v. Portillo, 969 F.3d 144, 179 (5th Cir. 2020), cert. denied, 141 S. Ct. 1275
   (2021). Finally, “‘a commonsense assessment of all the circumstances
   surrounding the extrinsic offense’” weighs in favor of admitting Vasquez’s
   firearm transactions as they were legal and would not confuse or incite the
   jury. See Juarez, 866 F.3d at 629 (quoting United States v. Beechum, 582 F.2d
   898, 914 (5th Cir. 1978) (en banc)). Based upon the foregoing, the district
   court did not abuse its discretion in determining that the probative value
   outweighed any prejudicial effect. See Jones, 930 F.3d at 373.
          AFFIRMED.




                                            3